DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims are originally presented having a filing date of July 14, 2019. 

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 15, 2020; December 2, 2021; and July 6, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 500, 1740, 1770, and 1865.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-12, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US Pub. No. 2020/0183416) further in view of Beller et al. (USP 11,225,247).
Regarding claim 1, Cheng teaches receive, from each node of a network of nodes that are located at various intersections of a traffic control system, augmented perception data that is representative of a set of objects of interest that are proximate the intersection at which the node is located (see at least Cheng para 55: "When UE 502 and UE 504 approach the center of the intersection, at least one of the UEs 502, 504 may transmit data to and/or receive data from the RSU 507 for assistance in maneuvering the vehicle through the intersection based on V2X communication."), wherein the augmented perception data is extracted from images captured by a node vision system of the node (see at least Cheng para 60: "the RSU includes one or more sensors ( camera, radar, LiDAR, ultrasound, or the like) to detect and predict the maneuvering of vehicle 506 as it approaches the center of the intersection."), receive, via a wireless communication network, a query from the vehicle for the augmented perception data associated with an imminent path of a planned route associated with the vehicle (see at least Cheng para 68: "After identifying the presence of a maneuver coordinator ( e.g., RSU 604) and/or performing a security check, V2X-capable UE(s) 606, 608 may send a request 616 for a scheduled maneuver to the RSU. This message, e.g., request 616, requests a service from the RSU and may include any of the corresponding UE's mechanical capabilities (e.g. vehicle type, break distance), the UE's planned path (e.g. based on the HD local map or the UE's navigation information), the UE's location, or the UE's speed."), the imminent path including an imminent intersection (see at least Cheng para 69: "The request may indicate the UE's vehicle type, break distance, and/or other mechanical capabilities, its planned path ( e.g. straight through the intersection or a tum onto a street exiting the intersection), and its location (e.g. north side of the intersection, which lane)"). While Cheng does teach sending maneuver commands to the vehicles based on the vehicle paths, Cheng does not explicitly teach a remote server or filtering objects to those relevant to the path and communicating the objects back to the vehicle so it can navigate through the intersection. However, Beller teaches in the similar field of collision prediction and avoidance A system for providing to a vehicle approaching an intersection information about objects of interest that are in a vicinity of the intersection, the system comprising: a remote server system that is configured to (see at least Beller Col 25-26 Lines 48-9: "The vehicle computing device(s) 604 …may additionally, or alternatively, be accessible to the vehicle 602 (e.g., stored on, or otherwise accessible by, memory remote from the vehicle 602, such as, for example, on memory 648 of a remote computing device(s) 650."): search the received augmented perception data for resultant augmented perception data associated with the imminent path (see at least Beller Col 10 Lines 22-29: "Based on the path polygon 104 of the vehicle 102 and the trajectories 106, the vehicle computing system may determine whether regions 120(1)-(2) (also referred to as “regions 120”) may exist between the vehicle 102(1) and the agents 112. In some examples, the regions 120 may exist between the vehicle 102 and the agents 112 if the path polygon 104 and a trajectory 106, such as 106(1), intersect."), and communicate, via the wireless communication network, the resultant augmented perception data associated with the imminent path to the vehicle (see at least Beller Col 26 Lines 1-9: "the collision avoidance component 630 including the path component 632, the agent trajectory component 634, the time overlap component 636, the risk component 638, the rules component 640, the buffer component 642, the threshold component 644, and the action component 646 may additionally, or alternatively, be accessible to the vehicle 602 (e.g., stored on, or otherwise accessible by, memory remote from the vehicle 602, such as, for example, on memory 648 of a remote computing device(s) 650.") so that the set of objects of interest associated with the imminent intersection and a set of objects of interest captured by the vehicle may be fused together to control navigation of the vehicle to and through the imminent intersection (see at least Beller Col 3 Lines 30-39: "The vehicle computing system may be configured to identify agents in the environment. In some examples, the agents may be identified based on sensor data from sensors (e.g., cameras, motion detectors, light detection and ranging (LIDAR), radio detection and ranging (RADAR), etc.) of the vehicle. In some examples, the agents may be identified based on sensor data received from remote sensors, such as, for example, sensors associated with another vehicle or sensors mounted in an environment that are configured to share data with a plurality of vehicles."). It would have been obvious to someone skilled in the art before the effective filing date to filter information being sent between vehicles and base station based on the motivation to only process information that could result in a collision. 
While not explicitly communicating, Beller teaches the components to determine resultant augmented perception data being accessible on a remote computing device. It is well known in the art to communicate with remote computing devices over wireless communication networks. Therefore it would have been obvious to someone skilled in the art to communicate resultant augment perception data via a wireless network based on the motivation to communicate information between multiple remote computing devices that are performing functions for the vehicle (see at least Beller Col 39 Lines 32-38). 
While Beller does not explicitly disclose fusing set of objects together, Beller does teach identifying objects with sensor data from sensors mounted on a vehicle and sensors mounted in an environment. It would have been obvious to someone skilled in the art before the effective filing date to combine the two sets of objects based on the motivation to map the paths of estimated agent trajectories to avoid collision.
Regarding claim 2, the combination of Cheng and Beller remains as applied to claim 1. Beller further teaches wherein the resultant augmented perception data comprises augmented perception data of a first node of the network of nodes  and the augmented perception of a second node of the network of nodes, and the first node and the second node are different nodes (see at least Beller Col 9 Lines 31-34: "sensors 114(1)-(2) mounted in the environment 100. In various examples, vehicle 102 may be configured to transmit and/or receive data from another vehicle and/or the sensors 114(1)-(2)."). 
Regarding claim 5, the combination of Cheng and Beller remains as applied to claim 1. Beller further teaches d a first computer readable medium coupled to the first server for storing the received augmented perception data from each node of the network of nodes (see at least Beller Col 26 Lines 29-36: "In some instances, the perception component 622 may include functionality to perform object detection, segmentation, and/or classification. In some examples, the perception component 622 may provide processed sensor data that indicates a presence of an agent (e.g., entity) that is proximate to the vehicle 602 and/or a classification of the agent an agent type ( e.g., car, pedestrian, cyclist, animal, building, tree, road surface, curb, sidewalk, unknown, etc.)"); and a second computer readable medium that is coupled to the second server for storing the first digital images and the second digital images from each node of the network of nodes (see at least Beller Col 37 Lines 35-45: "By way of example and not limitation, the sensor system(s) may include one or more wheel encoders (e.g., rotary encoders)to sense rotation of the wheels of the drive modules, inertial sensors ( e.g., inertial measurement units, accelerometers, gyroscopes, magnetometers, etc.) to measure orientation and acceleration of the drive module, cameras or other image sensors, ultrasonic sensors to acoustically detect objects in the surroundings of the drive module, LIDAR sensors, radar sensors, etc."). While Beller does not explicitly teach a first and second server, Beller does teach the vehicle receiving data from remote computing devices (see at least Beller Col 38 Lines 33-39: "In some examples, the vehicle 602 may send sensor data to the computing device(s) 650 via the network(s) 652. In some examples, the vehicle 602 may receive sensor data from the computing device(s) 650 via the network(s) 652. The sensor data may include raw sensor data and/or processed sensor data and/or representations of sensor data. In some examples, the sensor data (raw or processed) may be sent and/or received as one or more log files."). Using one or more servers as remote computing devices in a network is well known in the art. It would have been obvious to someone skilled in the art to use servers as the remote computing devices based on the motivation to use conventional technology to execute the patented invention.
Regarding claim 6, the combination of Cheng and Beller remains as applied to claim 5. While Beller does not explicitly teach wherein the second server is configured to receive the augmented perception data from the first server. Sending data between servers in a network is well-known and routine. It would have been obvious to someone skilled in the art before the effective filing date to send augmented perception data from one server to another based on the motivation based on the motivation to communicate information between multiple remote computing devices that are performing function for the vehicle (see at least Beller Col 39 Lines 32-38). 
Regarding claim 7, the combination of Cheng and Beller remains as applied to claim 6. While not explicitly a query for traffic control information, Cheng does teach receiving a query from a vehicle including its imminent path and scheduling the maneuver based on road sensors and/or traffic lights (see at least Cheng para 71: "RSU may detect the maneuver (e.g. speed and path) of non-V2X-capable vehicle 610 using equipped sensors at the RSU and/or intersection, and/or using reports or sensor information received from UEs such as UE 606, 608. Such sensors may include any of, for example, camera, radar, LIDAR, road sensors, and/or traffic lights, etc. The RSU 604 may also use these sensors to collect information about the environment of the intersection."). It would have been obvious to query the traffic control information associated with the imminent path of the vehicle based on the motivation to account for non-V2X- capable vehicles when scheduling the maneuver. Beller further teaches receive traffic control information associated with the traffic control system from an external traffic control infrastructure, wherein the traffic control information will include traffic light states, the traffic light states corresponding to intersection traffic lights controlled by the traffic control system (see at least Beller col 10 Lines 30-38: "Additionally, the vehicle computing system may determine one or more contextual factors associated with the environment 100 for which the vehicle 102 is navigating. In some examples, the contextual factor(s) are identified based on the sensor data from the sensors of the vehicle 102. In some examples, the contextual factor(s) are identified based on the sensor data received from the sensors 114 (and/or derived data therefrom---e.g., lighting states of traffic lights, presence of objects, etc.)."); in response to receiving the query for the traffic control information from the vehicle, search for traffic control information associated with imminent path of the planned route of the vehicle (see at least Beller col 24 lines 33-38: "In the example of FIG. 5F, the vehicle 102 may determine that a location 546 of an agent is within the crosswalk 504, but the crosswalk 504 is in a non-crossable state. For instance, the vehicle 102 may determine that a traffic light for the vehicle 102 is green and/or a traffic sign 548 for the crosswalk 504 indicates no crossing."); and communicate, via the wireless communication network, resultant traffic control information to the vehicle so that the vehicle may update a traffic light classifier of the vehicle with the traffic light states of the traffic control information (see at least Beller Col 38 lines 5-9: "Furthermore, the drive module(s) 614 may also include one or more communication connection( s) that enable communication by the respective drive module with one or more other local or remote computing device(s)."). While a gateway server is not explicitly taught, having a remote computing device is taught in Beller Col 26 lines 1-9 and a gateway server provides no additional limitations.
Regarding claim 8, the combination of Cheng and Beller remains as applied to claim 7. While Beller does not explicitly teach wherein the gateway server is further configured to communicate the traffic control information to the second server. Sending data between servers in a network is well-known and routine. It would have been obvious to someone skilled in the art before the effective filing date to send traffic control information from one server to another based on the motivation to communicate information between multiple remote computing devices that are performing function for the vehicle (see at least Beller Col 39 Lines 32-38).
Regarding claim 9, the combination of Cheng and Beller remains as applied to claim 8. Beller further teaches the traffic control information includes traffic conditions (see at least Beller Col 29 Lines 7-9: "Additionally, a collision risk zone may include areas with a high traffic density, known construction zones, or the like."); the gateway server is also configured to extract from the query information associated with the imminent path and search for traffic conditions associated with the imminent path (see at least Beller Col 27-28 Lines 66-5: "the vehicle computing device(s) 604 may include a collision avoidance component 630. The collision avoidance component 630 may include the path component 632 configured to generate a point path polygon (path polygon) of a path of the vehicle through an environment. In various examples, the path component 632 may receive planning and/or map data from the planning component 624 and/or the map(s) 628 to determine the path of the vehicle."). While Beller does not explicitly disclose the resultant traffic control information also includes the traffic conditions, the traffic control information does include traffic conditions. It would have been obvious to someone skilled in the art before the effective filling date to have the resultant traffic control information to also have traffic conditions.
Regarding claim 10, the combination of Cheng and Beller remains as applied to claim 9. Beller further teaches wherein based on the traffic conditions for the imminent path, the resultant traffic control information is used by the vehicle to modify the planned route of the vehicle (see at least Beller Col 7 Lines 18-25: "Based on a determination that the vehicle and the agent may collide in the region, or a probability associated therewith, the vehicle computing system may determine an action to perform. The actions may include yielding to the agent (e.g., slowing down or stopping) and/or changing a planned path associated with the vehicle ( e.g., lane change right, lane change left, change planned path of vehicle within lane, drive on shoulder, etc.).").
Regarding claim 11, Cheng teaches A method for providing to a vehicle approaching an intersection information about an intersection's set of objects of interest surrounding the intersection, the method comprising: by a remote server system: receiving, from each node of a network of nodes, augmented perception data representative of a set of objects of interest extracted from images captured by a node vision system of each node, each node located at a different intersection of a traffic control system (see at least Cheng para 55: "When UE 502 and UE 504 approach the center of the intersection, at least one of the UEs 502, 504 may transmit data to and/or receive data from the RSU 507 for assistance in maneuvering the vehicle through the intersection based on V2X communication."), receiving, via a wireless communication network, a query from a vehicle for the augmented perception data associated with an imminent path of a planned route associated with the vehicle (see at least Cheng para 68: "After identifying the presence of a maneuver coordinator ( e.g., RSU 604) and/or performing a security check, V2X-capable UE(s) 606, 608 may send a request 616 for a scheduled maneuver to the RSU. This message, e.g., request 616, requests a service from the RSU and may include any of the corresponding UE's mechanical capabilities (e.g. vehicle type, break distance), the UE's planned path (e.g. based on the HD local map or the UE's navigation information), the UE's location, or the UE's speed."),  the imminent path including the imminent intersection (see at least Cheng para 69: "The request may indicate the UE's vehicle type, break distance, and/or other mechanical capabilities, its planned path ( e.g. straight through the intersection or a tum onto a street exiting the intersection), and its location (e.g. north side of the intersection, which lane)."). While Cheng does teach sending maneuver commands to the vehicles based on the vehicle paths, Chen does not explicitly teach filtering objects to those relevant to the path and communicating the objects back to the vehicle so it can navigate through the intersection. However, Beller teaches in the similar field of collision prediction and avoidance searching the received augmented perception data for resultant augmented perception data associated with the imminent path (see at least Beller Col 10 Lines 22-29: "Based on the path polygon 104 of the vehicle 102 and the trajectories 106, the vehicle computing system may determine whether regions 120(1)-(2) (also referred to as “regions 120”) may exist between the vehicle 102(1) and the agents 112. In some examples, the regions 120 may exist between the vehicle 102 and the agents 112 if the path polygon 104 and a trajectory 106, such as 106(1), intersect."), and communicating, via the wireless communication network, the resultant augmented perception data associated with the imminent path to the vehicle (see at least Beller Col 26 Lines 1-9: "the collision avoidance component 630 including the path component 632, the agent trajectory component 634, the time overlap component 636, the risk component 638, the rules component 640, the buffer component 642, the threshold component 644, and the action component 646 may additionally, or alternatively, be accessible to the vehicle 602 (e.g., stored on, or otherwise accessible by, memory remote from the vehicle 602, such as, for example, on memory 648 of a remote computing device(s) 650.") so that the intersection's set of objects of interest associated with the imminent path and a set of objects of interest captured by the vehicle are fused together to control navigation of the vehicle to and through the imminent intersection (see at least Beller Col 3 Lines 30-39: "The vehicle computing system may be configured to identify agents in the environment. In some examples, the agents may be identified based on sensor data from sensors (e.g., cameras, motion detectors, light detection and ranging (LIDAR), radio detection and ranging (RADAR), etc.) of the vehicle. In some examples, the agents may be identified based on sensor data received from remote sensors, such as, for example, sensors associated with another vehicle or sensors mounted in an environment that are configured to share data with a plurality of vehicles."). It would have been obvious to someone skilled in the art  before the effective filing date to filter information being sent between vehicles and base station based on the motivation to only process information that could result in a collision.
While not explicitly communicating, Beller teaches the components to determine resultant augmented perception data being accessible on a remote computing device. It is well known in the art to communicate with remote computing devices over wireless communication networks. Therefore it would have been obvious to someone skilled in the art to communicate resultant augment perception data via a wireless network based on the motivation to communicate information between multiple remote computing devices that are performing function for the vehicle (see at least Beller Col 39 Lines 32-38). 
While Beller does not explicitly disclose fusing set of objects together, Beller does teach identifying objects with sensor data from sensors mounted on a vehicle and sensors mounted in an environment. It would have been obvious to someone skilled in the art before the effective filing date to combine the two sets of objects based on the motivation to map the paths of estimated agent trajectories to avoid collision.
Regarding claim 12, the combination of Cheng and Beller remains as applied to claim 11. Beller further teaches wherein the resultant augmented perception data associated with the imminent intersection comprises augmented perception data of a first node of the network of nodes and the augmented perception data of a second node of the network of nodes, and the first node and the second node are different nodes (see at least Beller Col 9 Lines 31-34: "sensors 114(1)-(2) mounted in the environment 100. In various examples, vehicle 102 may be configured to transmit and/or receive data from another vehicle and/or the sensors 114(1)-(2).").
Regarding claim 15, the combination of Cheng and Beller remains as applied to claim 11. Beller further teaches d storing the receiving the augmented perception in a first memory device coupled to the first server (see at least Beller Col 26 Lines 29-36: "In some instances, the perception component 622 may include functionality to perform object detection, segmentation, and/or classification. In some examples, the perception component 622 may provide processed sensor data that indicates a presence of an agent (e.g., entity) that is proximate to the vehicle 602 and/or a classification of the agent an agent type ( e.g., car, pedestrian, cyclist, animal, building, tree, road surface, curb, sidewalk, unknown, etc.)"), and storing the received first digital images and the second digital images in a second memory device coupled to the second server (see at least Beller Col 37 Lines 35-45: "By way of example and not limitation, the sensor system(s) may include one or more wheel encoders (e.g., rotary encoders)to sense rotation of the wheels of the drive modules, inertial sensors ( e.g., inertial measurement units, accelerometers, gyroscopes, magnetometers, etc.) to measure orientation and acceleration of the drive module, cameras or other image sensors, ultrasonic sensors to acoustically detect objects in the surroundings of the drive module, LIDAR sensors, radar sensors, etc."). While Beller does not explicitly teach a first and second server, Beller does teach the vehicle receiving data from remote computing devices see at least Beller Col 38 Lines 33-39: "In some examples, the vehicle 602 may send sensor data to the computing device(s) 650 via the network(s) 652. In some examples, the vehicle 602 may receive sensor data from the computing device(s) 650 via the network(s) 652. The sensor data may include raw sensor data and/or processed sensor data and/or representations of sensor data. In some examples, the sensor data (raw or processed) may be sent and/or received as one or more log files."). Using one or more servers as remote computing devices in a network is well known in the art. It would have been obvious to someone skilled in the art to use servers as the remote computing devices based on the motivation to use conventional technology to execute the patented invention.
Regarding claim 16, the combination of Cheng and Beller remains as applied to claim 15. While Beller does not explicitly teach transmitting the augmented perception data from the first server to the second server; and storing the augmented perception data in the second memory device. Sending data between servers in a network and storing them on a device is well-known and routine. It would have been obvious to someone skilled in the art before the effective filing date to send augmented perception data from one server to another.
Regarding claim 17, the combination of Cheng and Beller remains as applied to claim 16. While not explicitly a query for traffic control information, Cheng does teach receiving a query from a vehicle including its imminent path and scheduling the maneuver based on road sensors and/or traffic lights (see at least Cheng para 71: "RSU may detect the maneuver (e.g. speed and path) of non-V2X-capable vehicle 610 using equipped sensors at the RSU and/or intersection, and/or using reports or sensor information received from UEs such as UE 606, 608. Such sensors may include any of, for example, camera, radar, LIDAR, road sensors, and/or traffic lights, etc. The RSU 604 may also use these sensors to collect information about the environment of the intersection."). It would have been obvious to query the traffic control information associated with the imminent path of the vehicle based on the motivation to account for non-V2X- capable vehicles when scheduling the maneuver. Beller teaches the method further comprises, by the gateway server: receiving traffic control information associated with the traffic control system from an external traffic control infrastructure, the traffic control information includes traffic light states, the traffic light states corresponding to intersection traffic lights controlled by the traffic control system (see at least Beller col 10 Lines 30-38: "Additionally, the vehicle computing system may determine one or more contextual factors associated with the environment 100 for which the vehicle 102 is navigating. In some examples, the contextual factor(s) are identified based on the sensor data from the sensors of the vehicle 102. In some examples, the contextual factor(s) are identified based on the sensor data received from the sensors 114 (and/or derived data therefrom---e.g., lighting states of traffic lights, presence of objects, etc.)."), in response to receiving the query for the traffic control information from the vehicle, searching for traffic control information associated with the imminent path of the planned route of the vehicle (see at least Beller col 24 lines 33-38: "In the example of FIG. 5F, the vehicle 102 may determine that a location 546 of an agent is within the crosswalk 504, but the crosswalk 504 is in a non-crossable state. For instance, the vehicle 102 may determine that a traffic light for the vehicle 102 is green and/or a traffic sign 548 for the crosswalk 504 indicates no crossing."), and communicating, via the wireless communication network, resultant traffic control information to the vehicle (see at least Beller Col 38 lines 5-9: "Furthermore, the drive module(s) 614 may also include one or more communication connection( s) that enable communication by the respective drive module with one or more other local or remote computing device(s)."), in response to the searched traffic control information, the vehicle updating a vehicle's traffic light classifier with the traffic light states of the traffic control information (see at least Beller Col 4 Lines 60-62: "For a fifth example, a fifth rule may indicate that when the vehicle is approaching a junction and likely to get struck in the crosswalk (e.g., a traffic light is about to turn red, etc.)"). While a gateway server is not explicitly taught, having a having a remote computing device is taught in Beller Col 26 lines 1-9 and a gateway server provides no additional limitations.
Regarding claim 18, the combination of Cheng and Beller remains as applied to claim 17. While Beller does not explicitly teach communicating, by the gateway server, the traffic control information received from the external traffic control infrastructure to the second server. Sending data between servers in a network is well-known and routine. It would have been obvious to someone skilled in the art before the effective filing date to send traffic control information from one server to another.
Regarding claim 19, the combination of Cheng and Beller remains as applied to claim 17. Beller further teaches the traffic control information includes traffic conditions (see at least Beller Col 29 Lines 7-9: "Additionally, a collision risk zone may include areas with a high traffic density, known construction zones, or the like."); the searching for traffic control information associated with imminent path of the planned route of the vehicle, includes extracting from the query information associated with the imminent path and searching for traffic conditions associated with the imminent path (see at least Beller Col 27-28 Lines 66-5: "the vehicle computing device(s) 604 may include a collision avoidance component 630. The collision avoidance component 630 may include the path component 632 configured to generate a point path polygon (path polygon) of a path of the vehicle through an environment. In various examples, the path component 632 may receive planning and/or map data from the planning component 624 and/or the map(s) 628 to determine the path of the vehicle."). It would have been obvious to someone skilled in the art before the effective filling date to have the resultant traffic control information to also have traffic conditions.
Regarding claim 20, the combination of Cheng and Beller remains as applied to claim 19. Beller further teaches based on the traffic conditions for the imminent path, the resultant traffic control information is used by the vehicle to modify the planned route of the vehicle (see at least Beller Col 7 Lines 18-25: "Based on a determination that the vehicle and the agent may collide in the region, or a probability associated therewith, the vehicle computing system may determine an action to perform. The actions may include yielding to the agent (e.g., slowing down or stopping) and/or changing a planned path associated with the vehicle ( e.g., lane change right, lane change left, change planned path of vehicle within lane, drive on shoulder, etc.).").
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Beller further in view of Khalid et al. (US Pub. No. US 2021/0134151).
Regarding claim 3, the combination of Cheng and Beller remains as applied to claim 1. Beller further teaches d process the first digital images and the second digital images to identify the set of objects of interest that are proximate the intersection at which the node is located (see at least Beller Col 26 Lines 29-36: "The vehicle computing system may be configured to identify agents in the environment. In some examples, the agents may be identified based on sensor data from sensors (e.g., cameras, motion detectors, light detection and ranging (LIDAR), radio detection and ranging (RADAR), etc.) of the vehicle. In some examples, the agents may be identified based on sensor data received from remote sensors, such as, for example, sensors associated with another vehicle or sensors mounted in an environment that are configured to share data with a plurality of vehicles."), and generate, for each object of interest in the set of objects of interest that are proximate the intersection at which the node is located, the augmented perception data to include location data in a global coordinate system and motion of each object of interest in the set of objects of interest that are proximate the intersection at which the node is located (see at least Beller Col 26 Lines 42-52: "the perception component 622 may provide processed sensor data that indicates one or more characteristics associated with a detected agent (e.g., a tracked object) and/or the environment in which the agent is positioned. In some examples, characteristics associated with an agent may include, but are not limited to, an x-position (global and/or local position), a y-position (global and/or local position), a z-position (global and/or local 50 position), an orientation (e.g., a roll, pitch, yaw), an agent type (e.g., a classification), a velocity of the agent, an acceleration of the agent, an extent of the agent (size), etc."). While the combination of Cheng and Beller teach using cameras to detect and predict maneuvers of vehicles, the combination does not explicitly teach details about the camera setup. However Khalid teaches in a similar field of vehicle traffic management a first vision range arranged to capture first digital images in a field of view having at a field of view apex and a depth of field directed in different intersection directions of the node's intersection (see at least Khalid para 72: "For example, as shown, communication device 131 (assigned group ID=1 34 associated with traffic intersection 111) includes camera device 271, traffic light assembly 201 (one or more sets of traffic lights such as a red light, yellow light, green light, etc.), management resource 231, and wireless interface 241. The camera device 271 is operative to detect images (via input 261 such as optical signals) of vehicles traveling southbound on street Y1 towards traffic intersection 111."), and each node further comprises a processor and a computer-readable storage medium comprising programming instructions (see at least Khalid para 22: "Note that any of the resources as discussed herein can include one or more communication management resources, computerized devices, mobile communication devices, sensors, servers, base stations, wireless communication equipment, communication management systems, controllers, workstations, user equipment, handheld or laptop computers, or the like to carry out and/or support any or all of the method operations disclosed herein. In other words, one or more computerized devices or processors can be programmed and/or configured to operate as explained herein to carry out the different embodiments as described herein."). While the combination does not explicitly teach a second vision range arranged to capture second digital images in a volume of space at the node's intersection vertically below the field of view apex of each different intersection direction, Beller teaches sensors  mounted in the environment that may include cameras. It would have been obvious to someone skilled in the art before the effective filing date to have a camera monitor the intersection outside initial fields of view based on the motivation to view if a vehicle is executing a turn or waiting for cars to pass.
Regarding claim 13, the combination of Cheng and Beller remains as applied to claim 11. Beller further teaches by a processor of each node: processing the first digital images and the second digital images to identify the intersection's set of objects of interest within the first vision range and the second vision range (see at least Beller Col 26 Lines 29-36: "The vehicle computing system may be configured to identify agents in the environment. In some examples, the agents may be identified based on sensor data from sensors (e.g., cameras, motion detectors, light detection and ranging (LIDAR), radio detection and ranging (RADAR), etc.) of the vehicle. In some examples, the agents may be identified based on sensor data received from remote sensors, such as, for example, sensors associated with another vehicle or sensors mounted in an environment that are configured to share data with a plurality of vehicles."), and generating, for each object of interest of in the intersection's set of objects of interest, the augmented perception data that includes location data in a global coordinate system and motion of each object of interest in the intersection's set of objects of interest (see at least Beller Col 26 Lines 42-52: "the perception component 622 may provide processed sensor data that indicates one or more characteristics associated with a detected agent (e.g., a tracked object) and/or the environment in which the agent is positioned. In some examples, characteristics associated with an agent may include, but are not limited to, an x-position (global and/or local position), a y-position (global and/or local position), a z-position (global and/or local 50 position), an orientation (e.g., a roll, pitch, yaw), an agent type (e.g., a classification), a velocity of the agent, an acceleration of the agent, an extent of the agent (size), etc."). While the combination of Cheng and Beller teach using cameras to detect and predict maneuvers of vehicles, the combination does not explicitly teach details about the camera setup. However Khalid teaches in a similar field of vehicle traffic management capturing in a first vision range arranged to capture the first digital images in a field of view having at a field of view apex and a depth of field in different intersection directions of a node's intersection (see at least Khalid para 72: "For example, as shown, communication device 131 (assigned group ID=1 34 associated with traffic intersection 111) includes camera device 271, traffic light assembly 201 (one or more sets of traffic lights such as a red light, yellow light, green light, etc.), management resource 231, and wireless interface 241. The camera device 271 is operative to detect images (via input 261 such as optical signals) of vehicles traveling southbound on street Y1 towards traffic intersection 111."), and by a processor of each node: processing the first digital images and the second digital images to identify the intersection's set of objects of interest within the first vision range and the second vision range (see at least Beller Col 26 Lines 29-36: "The vehicle computing system may be configured to identify agents in the environment. In some examples, the agents may be identified based on sensor data from sensors (e.g., cameras, motion detectors, light detection and ranging (LIDAR), radio detection and ranging (RADAR), etc.) of the vehicle. In some examples, the agents may be identified based on sensor data received from remote sensors, such as, for example, sensors associated with another vehicle or sensors mounted in an environment that are configured to share data with a plurality of vehicles."). While the combination does not explicitly teach capturing in a second vision range arranged to capture second digital images in a volume of space at the node's intersection vertically below the field of view apex of each different intersection direction, Beller does teach sensors  mounted in the environment that may include cameras. It would have been obvious to someone skilled in the art before the effective filing date to have a camera monitor the intersection outside initial fields of view based on the motivation to view if a vehicle is executing a turn or waiting for cars to pass.
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Beller in view of Khalid further in view of Smith (“First interactive 360-degree music video arrives on YouTube”).
Regarding claim 4, the combination of Cheng, Beller, and Khalid remains as applied to claim 3. While the combination does not explicitly teach a vision range of 360, it would have been obvious to substitute conventional cameras with 360 degree cameras based on the motivation to capture more area of the intersection and require less, narrower view ranged cameras. 360 degree cameras where already known in the art before the effective filing date, see at least Smith para 3: "The clip is the first music video to take advantage of YouTube’s recent addition of support for 360-degree video."
Regarding claim 14, the combination of Cheng, Beller, and Khalid remains as applied to claim 13. While the combination does not explicitly teach a vision range of 360, it would have been obvious to substitute conventional cameras with 360 degree cameras based on the motivation to capture more area of the intersection and require less, narrower view ranged cameras. 360 degree cameras where already known in the art before the effective filing date, see at least Smith para 3: "The clip is the first music video to take advantage of YouTube’s recent addition of support for 360-degree video."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dulberg et al. (US Pub. No. 2020/0242922) teaches a traffic monitoring and management system  by detecting electromagnetic emissions. Guo et al. (US Pub. No. 2021/0233396) teaches a traffic control system that receives traffic data and indicates states of vehicles approaching an intersection. Malhan et al. (US Pub. No. 2020/0394910) teaches an safety messaging system using infrastructure edge devices at an intersection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.S./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663